Citation Nr: 1823856	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  16-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1957 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony regarding the issue on appeal at Board hearings in June 2016 (Videoconference Board hearing before one Veterans Law Judge (VLJ)) and March 2018 (Videoconference Board hearing before another VLJ).  VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C. § 7102(a) (2012).  The United States Court of Appeals for Veterans Claims (Court) has held that, under 38 C.F.R. § 20.707, an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  During a pre-hearing conference in March 2018, the Veteran was informed of the right to a hearing before a third Veterans Law Judge.  At that time, the Veteran, with his representative, indicated that he did not want a third hearing in this case.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  As such, the Board finds that there is no additional development or hearing required under Arneson.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeal of a higher initial rating for bilateral hearing loss.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2017).

The Veteran submitted private audiograms from July 2013, May 2016, and February 2018.  In this regard, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test without the use of hearing aids.  38 C.F.R. § 4.85(a).  Speech recognition ability must be measured using the Maryland CNC word list.  Id.  The private audiological examinations, however, do not indicate whether the Maryland CNC word list was used in determining the speech (word) recognition scores.  

The Court has given specific guidance to VA in this situation.  If it is not clear from the examination report whether the Maryland CNC word list was used, the answer to this question cannot otherwise be determined, and the report is relevant to the disposition of the claim, the report must be returned for clarification.  Savage v. Shinseki, 24 Vet. App. 259 (2012) (citing 38 C.F.R. §§ 4.2, 19.9(a)).  Although the Veteran's representative testified, during the March 2018 Videoconference Board hearing, that the Mayo Clinic utilized the Maryland CNC word list (see Hearing Transcript at 4), upon review of the May 2016 and February 2018 private audiograms from the Mayo Clinic, to include a letter associated with the May 2016 audiogram from the examining audiologist, it is unclear whether the Maryland CNC word list was used.  Consequently, a remand is required to determine whether Central Hearing Illinois (July 2013 private audiogram) and the Mayo Clinic (May 2016 and February 2018 private audiograms) used the Maryland CNC word list to obtain the speech recognition scores.  

In addition, the audiometric test scores in the July 2013, May 2016, and February 2018 private audiograms appear in graph format only.  In Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was unable to interpret the results of such a graph because this would constitute a factual finding it is precluded from making.  The Court also remanded the case, in part, because the Board did not discuss the speech recognition results in that report.  Id.  Given that the appeal is being remanded for clarification with regard to the speech recognition scores, clarification should also be requested with regard to the audiometric scores; specifically, numerical values for the pure tone thresholds, in decibels, at each of the frequencies 1000, 2000, 3000, and 4000 Hertz, as well as the average of these scores, should be provided.

The Veteran last underwent a VA examination of the service-connected bilateral hearing loss in a November 2015 VA hearing loss and tinnitus (audiology) examination.  The fact that a VA examination is more than two years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of the service-connected disability.  In this case, however, since the last VA examination in November 2015, the record suggests a worsening of the Veteran's bilateral hearing loss.  Specifically, in the May 2016 private audiogram, the speech recognition scores decreased to 68 percent in the right ear and 72 percent in the left ear.  As discussed above, while it is unclear whether the Maryland CNC word list was used to determine the speech recognition scores, the May 2016 private audiogram appears to suggest an increase in hearing loss severity from the November 2015 VA examination.  In light of the specific suggestion of worsening since the last VA examination (in November 2015), a VA examination should be obtained to assist in determining the severity of the service-connected bilateral hearing loss.  See 38 C.F.R. § 3.159(c)(4); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request clarification from Central Hearing Illinois (July 2013 private audiogram) and the Mayo Clinic (May 2016 and February 2018 private audiograms).  Specifically, ask whether the speech recognition scores for the July 2013, May 2016, and February 2018 audiological examinations were determined using the Maryland CNC list or another list.  Also, request the numerical values for the pure tone thresholds, in decibels, at each of the frequencies 1000, 2000, 3000, and 4000 Hertz, as well as the average of these scores for the above examinations.

2. Schedule the Veteran for a VA audiology examination to assist in determining the current severity of the service-connected bilateral hearing loss.  The documents in the electronic file should be made available to, and be reviewed by, the examiner.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated tests and studies should be conducted.

3. After completion of the above and any additional development deemed necessary, readjudicate the issue of a higher initial rating for bilateral hearing loss in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




			
	JACQUELINE E. MONROE	JAMES L. MARCH
	             Veterans Law Judge                                       Veterans Law Judge
       Board of Veterans' Appeals                             Board of Veterans' Appeals




_______________________________________
A. P. SIMPSON
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

